USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: {2-3-\4
UNITED STATES DISTRICT COURT -

SOUTHERN DISTRICT OF NEW YORK

 

x
Rashid Mahmood,
Plaintiff
1:19-CV-9381 (ALC)
--Vem
ORDER
Richard Lee Kissinger, Jr. and We
Transport, LLC,
Defendant.
x

 

ANDREW L. CARTER, JR., United States District Judge:

The status conference previously scheduled for December 3, 2019 at 2:00 p.m. is
ADJOURNED to December 3, 2019, at 11:30 a.m. The parties should appear in person in
Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, NY, on the date and time specified above.

$0 ORDERED. (Andie 7 a 2

Dated: December 3, 2019

 

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
